DETAILED ACTION
	Claims 1-22 are currently pending in the instant application.  Claims 1-8, 10-15, 19, and 21 appear allowable.  Claim 20 is rejected.  Claims 9, 16-18, 20 and 22 are objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 has “8which” which should be “8 which”.  Appropriate correction is required.
Claim17 is objected to because of the following informalities:  Claim 17 does not end in a period.  Appropriate correction is required.
Claim 20 and 22 are objected to because of the following informalities:  Claims 20 and 22 both have the phrase “one or more potentiator”.  Since the phrase includes the word “more”, the word “potentiator” should be “potentiators”.  Appropriate correction is required.
Claims 16 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9 respectively.   When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Please see wherein the compound: 
    PNG
    media_image1.png
    116
    757
    media_image1.png
    Greyscale
is: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which corresponds to claims 8 and 9:

    PNG
    media_image3.png
    167
    333
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 20 includes “one or more additional correctors”, however, there is no initial corrector in the claim.  It is suggested that claim 20 be amended as seen in claim 22 wherein there is “one or more correctors.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					2 December 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600